BENTON, Judge.
Gary K. Hatheoek appeals an order of modification which decrees that his former wife’s home become the primary place of residence for the parties’ two children. We find no error except for the judge’s “conversation” off the record, while alone with the children. Nowak v. Nowak, 546 So.2d 123, 124 (Fla. 1st DCA 1989).
Unlike Branch v. Branch, 631 So.2d 386, 387 (Fla. 4th DCA 1994), where no party requested that the court reporter take down the child’s testimony, the former husband’s counsel did request here that the court reporter make a record. Such a request must be honored. Nowak. Appellee’s reliance on Gazdick v. Gazdick, 557 So.2d 222 (Fla. 1st DCA 1990)(custody “decision ... was made ‘without reference to [the children’s] opinion,’ ” which was reported but not transcribed) is misplaced, since the trial judge explicitly relied here on the “reasonable preference of the children,” purportedly elicited dehors the record.
Although other evidence supports the order of modification, we are compelled to reverse on account of the procedural irregularity. Nowak, 546 So.2d at 124. On remand, the trial court can examine the children on the record, or reconsider the custody question without taking the children's views into account.
Reversed and remanded.
BOOTH and VAN NORTWICK, JJ., concur.